In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-21-00249-CV
                  ___________________________

DEANDRE JONES, ALSO KNOWN AS DEANDRE PASCALE JONES, Appellant

                                 V.

                    QUINTIN JONES, Appellee


              On Appeal from County Court at Law No. 1
                       Tarrant County, Texas
                   Trial Court No. 2021-004062-1


               Before Womack, Wallach, and Walker, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On January 18, 2022, we notified appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, by January 28, 2022, appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App.

P. 10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: March 3, 2022




                                            2